DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office action is responsive to amendment filed 02/05/2021.
Reasons for Allowance
3.	Claims 2-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to an active matrix type liquid crystal display device in which input of image signals to a pixel portion can be controlled. Independent claims 1 and 12 identifies the distinct limitations “a frequency of inputting image signals to the driver circuit when the input device is not operated is less than a frequency of inputting image signals to the driver circuit when the input device is operated; an oxide semiconductor layer over the gate insulating layer; a source electrode and a drain electrode over and in contact with the oxide semiconductor layer; a silicon oxide film over the source electrode and the drain electrode; and a silicon nitride film over the silicon oxide film, wherein the oxide semiconductor layer comprises at least indium, gallium, and zinc, wherein the oxide semiconductor layer includes a crystalline region with c-axis alignment”.
	The closest prior Akimoto et al. (Pub. No.: US 2007/0072439) in view of Tamura (Pub. No.: US 2003/0112257) all discussed in the Office action dated 11/05/2020, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693